ANDERSON, J.
— We do hot think that the tidal court erred in refusing charge 1, the general charge as to count 7, requested by the defendant. The witness Bowman testified that the scales were removed under the direction of defendant’s superintendent; that a hole was left there, and.no light or railing was left or put there as a -warning or protection. There ivas also proof from which the jury could infer that said superintendent was unknown to the plaintiff.
The trial court will not be'put in error for overruling the motion to exclude all of Schoel’s evidence “to the effect that the scales were in the alleyway.” There were •several objections to this witness’ testimony, and the’ ■defendant failed to invoke a ruling as to some of its objections, or to except when a ruling ivas made, and could not thus waive its specific objections and put the trial court in error by such a general motion to exclude, in •effect requiring the court to go back and seek out all the -evidence to the effect that the scales were in the alleyway.”
Nor was there error in permitting the plaintiff to introduce the map marked “Exhibit B.” Whether an official map or not, it had been testified to by two witnesses as properly showing the surroundings at the point of the injury, and was competent in connection with their testimony. If any parts of it did not relate to facts testified to by them, objection should have been made to those parts, and not to the map in its entirety.
Charge 2, requested by the defendant, was properly refused. If not otherwise bad, the plaintiff was not necessarily a trespasser because on a railroad track, if at the point of injury the track was in or upon a public .highway.
*190There was no error in refusing charges 4 and 7 requested by the defendant. If not otherwise bad, they are calculated to mislead the jury into exonerating the defendant from any liability for the hole or pit, if it maintained the scales solely for the purpose of weighing cars, thus pretermitting its liability if said scales were in a public highway, or at a point used generally as a passageway. The defendant may ha.ve maintained the scales for a sole purpose, yet they may have been at a point where a duty existed to not create or permit the hole or opening in question.
The judgment of the circuit court is affirmed.
Affirmed.
Dowdell, C. J., and Simpson and Mayfield, JJ., concur.